Citation Nr: 0944422	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for hypertension, 
cardiovascular disease and erectile dysfunction.  

This case was initially before the Board in September 2007.  
At that time, a remand was ordered to accomplish additional 
evidentiary development.  The remand was not wholly complied 
with and the case was remanded again in December 2008 to 
afford the Veteran the right to compliance with the remand 
order.  The issues are now ready for adjudication.  

It is further noted that a claim of entitlement to service 
connection for abdominal pain related to benign liver 
neoplasms was finally denied by the Board in September 2007.  
Accordingly, that claim is no longer in appellate status.




FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that 
hypertension is causally related to active service or to any 
service-connected disability.

2.  The competent evidence fails to demonstrate that 
cardiovascular disease is causally related to active service 
or to any service-connected disability.

3.  The competent evidence fails to demonstrate that erectile 
dysfunction is causally related to active service or to any 
service-connected disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military, nor caused by, proximately due to, or aggravated 
by, any service-connected disability, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  Cardiovascular disease was not incurred in or aggravated 
by active military, nor caused by, proximately due to, or 
aggravated by, any service-connected disability, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5103, 5103A, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
active military, nor caused by, proximately due to, or 
aggravated by, any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in May 2002, prior 
to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claims for service connection.  
In January 2004, the Veteran raised secondary claims of 
service connection.  He received notice of the evidence 
necessary to establish a secondary service connection claim 
in a September 2004 letter.  The Veteran's claim was 
readjudicated in a December 2007 supplemental statement of 
the case.

A December 2008 letter further informed the Veteran of the 
evidence necessary to substantiate the claim, as well as the 
division of responsibilities between VA and the Veteran in 
developing an appeal.  This notice letter also explained how 
VA establishes disability ratings and effective dates.  

Complete notice was not sent to the Veteran until December 
2008, after the claim was adjudicated.  However, this timing 
defect was thereafter cured by a subsequent readjudication in 
September 2009.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  Furthermore, as discussed in detail below a 
preponderance of the evidence is against the claims for 
direct and secondary service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records, private medical 
records and VA treatment records have been obtained.  The 
Veteran also received several VA examinations in connection 
with his claims.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



II. Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disease in service or during 
an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as cardiovascular disease 
including hypertension, service connection may be granted on 
a presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

III.  Analysis 

The Veteran asserts that he is entitled to service connection 
for hypertension, cardiovascular disease and erectile 
dysfunction as secondary to his service-connected PTSD.  The 
Veteran has current diagnoses of hypertension and erectile 
dysfunction and was diagnosed with atrial fibrillation in May 
2000.  The record also indicates a history of cardiac 
arrhythmia.  He is service-connected for PTSD.  

Thus, the crux of this case rests upon whether there is 
probative medical evidence demonstrating that the Veteran's 
hypertension, cardiovascular disease and erectile dysfunction 
were proximately due to or the result of his service-
connected PTSD.  In this regard, the Board finds that the 
probative and persuasive evidence weighs against the 
Veteran's claim.  



Hypertension and Cardiovascular Disease

The first medical records documenting chest pain occur in 
March 1997.  The Veteran was also seen for a single episode 
of atrial fibrillation in May 2000, which resolved while he 
was being evaluated.  In November 2000, the records reflect 
hypertension and a history of atrial fibrillation.  September 
2002 records showed continued complaints of left-sided chest 
discomfort.  
 
The Veteran was afforded a VA examination in July 2002; his 
medical records were not available for review.  The examiner 
reported essential hypertension and cardiac arrhythmia 
probably from tachycardia since 1996, with no significant 
heart disease detected at present.

Treatment records dated in 2005 show follow -up for the 
Veteran's hypertension.  His heart showed regular rate and 
rhythm with no murmurs or gallops; however, his blood 
pressure was elevated.  March 2006 records show that the 
Veteran's blood pressure was being controlled with 
medication.  

The Veteran received a VA examination in November 2007.  The 
examiner had the opportunity to review the Veteran's case 
file.  The examiner noted that the Veteran was diagnosed with 
hypertension around 2000 and that his family has a strong 
history of coronary artery disease.  Atrial fibrillation was 
diagnosed in May 2000.  The examiner concluded that with out 
a chronicity of care he would be resorting to speculation in 
determining whether the Veteran's PTSD directly or 
proximately caused the hypertension and atrial fibrillation.  
He did note that cardiac function was normal at that time.

The Veteran was afforded another VA examination in June 2009.  
The examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported smoking two and a half packs of 
cigarettes a day for thirty years and drinking one to six 
beers a day.  The examiner noted that atrial fibrillation was 
diagnosed in the 1980s.  The examiner concluded that the 
Veteran was treated for essential hypertension for years and 
while traumatic memories may cause transient evaluations of 
pulse and blood pressure, the preponderance of medical 
literature does not support PTSD as a causative agent for 
essential hypertension.  Therefore, the Veteran's 
hypertension is less likely caused, aggravated or worsened by 
his service-connected PTSD.  The examiner also noted that the 
Veteran had a single documented episode of atrial 
fibrillation in May 2000 and that PTSD has not been 
demonstrated to be a cause or risk factor for atrial 
fibrillation.  

There is no medical opinion of record which indicates that 
the Veteran's hypertension and cardiovascular disease was 
caused by, aggravated by or in any way affected by the 
Veteran's PTSD.  The Board finds that while the June 2009 VA 
examination did not directly address whether the Veteran's 
hypertension or cardiovascular disease were congenital, there 
was substantial compliance with the remand.  The resulting 
diagnosis does not appear to be congenital in nature and the 
examiner did not attribute the diagnoses to PTSD.  

The 2007 and 2009 VA examiner's opinions were based upon a 
complete review of the Veteran's medical records, examination 
findings, and other objective evidence of record.  See 
generally Prejean v. West, 13 Vet. App. 444 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The 
June 2009 VA examiner stated that it is less likely than not 
that the Veteran's hypertension and cardiovascular disease 
are caused, aggravated or worsened by his PTSD.  While 
general medical literature was also considered in 2009, the 
examiner arrived at his conclusion based on the Veteran's 
specific medical history.  

The Veteran's claims of entitlement to service connection for 
hypertension and cardiovascular disease have also been 
considered on a direct basis.  Nonetheless, the requirements 
for service connection have not been met in this regard 
either.  The Veteran's service treatment records are absent 
any complaints of hypertension or heart problems.  The 
Veteran's pre-induction examination in November 1966 showed 
no heart problems.  Service treatment records from 1966 to 
1969 show no treatment for heart problems or hypertension.

By the Veteran's own admission, the earliest report of a 
heart problem was in the 1980s, when atrial fibrillation was 
reportedly diagnosed (though other evidence of record appears 
to show a much later onset, in 2000).  In any event, even if 
onset in the 1980s in conceded, this occurred over 10 years 
after the Veteran's separation from service.  In this regard, 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
To the extent that hypertension and atrial fibrillation 
involve observable symptoms, the Veteran's own statements do 
not here demonstrate a continuity of symptomatology dating 
back to active service.  Indeed, he has not expressly 
contended to have experienced hypertension or heart problems 
since active service.  Rather, he asserts such conditions 
arose later as secondary to his service-connected PTSD, as 
previously discussed.  Moreover, the fact that no claims were 
filed until 2002, decades following discharge from service, 
tends to discredit any implied assertions of continuous 
symptomatology.  Indeed, if the Veteran did have suffer from 
hypertension and heart problems since service it would be 
reasonable to expect that he would have raised a claim much 
earlier.  For these reasons then, continuity of 
symptomatology has not been established either based on the 
clinical record or the Veteran's own statements.

Furthermore, no competent opinion causally relates the 
current hypertension and atrial fibrillation to active 
service.  Indeed, the Veteran received two VA examinations, 
in November 2007 and June 2009.  Neither VA examination 
attributed the Veteran's hypertension or cardiovascular 
disease to his period of service.  As these opinions were 
rendered following a review of the claims file and after an 
objective evaluation of the Veteran, they are deemed to be 
highly probative.  Again, such opinions have not been refuted 
in the record.

The Veteran himself believes that his hypertension and 
cardiovascular disease are related to service or to a 
service-connected disability.  However, the question of 
etiology in this case involves complex medical issues that 
the Veteran, as a layperson, is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, there is no evidence that the Veteran's hypertension 
and/or cardiovascular disease began within a year of his 
separation from service and therefore, the presumptive 
regulations for chronic diseases are not for application.

In sum, the claims of entitlement to service connection for 
hypertension and cardiovascular disease must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Erectile Dysfunction 

December 1990 treatment records indicate that the Veteran has 
a long history of erectile dysfunction.  In 1991, records 
reflect that the Veteran was injected with medicine that 
allowed him to have erections again.  Records dated in 1999 
show the Veteran's erectile dysfunction was not aided by 
Viagra.  

The Veteran received a VA examination in July 2002; the 
Veteran's medical records were not available for review.  He 
stated that the first time he was unable to maintain an 
erection was after his stone surgery in 1977.  He reported 
that his condition has progressively worsened since that time 
and he is unable to have normal sexual intercourse.  The 
examiner diagnosed erectile dysfunction.  

The Veteran received a VA examination in November 2007.  The 
examiner reviewed the Veteran's case file.  The Veteran 
reported that his erectile dysfunction began in 1969, when he 
was 21.  He first received treatment in 1992.  The examiner 
reported that the erectile dysfunction is less likely than 
not related to the Veteran's PTSD.  He stated that relating 
erectile dysfunction to PTSD would be speculation, as there 
is no documentation of chronicity and while his erectile 
dysfunction began in 1969, his PTSD was diagnosed in 2002.

The Veteran received another VA examination in June 2009.  
The examiner reviewed the case file and determined that the 
Veteran's erectile dysfunction began in the 1970's.  The 
Veteran asserted that his PTSD made it difficult for him to 
perform, but could not articulate how exactly it affects him.  
The examiner stated that possible causes of the disease are 
medications, hypertension, tobacco use, alcohol use, 
dyslipidemia and natural aging.  The examiner noted that the 
Veteran has two children, who were conceived after his PTSD-
inducing experiences.  The examiner concluded that the 
erectile dysfunction is less likely than not caused by, 
related to, or worsened by his PTSD.    

There is no medical opinion of record which states that the 
Veteran's erectile dysfunction is aggravated, worsened or in 
any way affected by the Veteran's PTSD.  
The 2007 and 2009 VA examiner's opinions were based upon a 
complete review of the Veteran's medical records, examination 
findings, and other objective evidence of record.  See 
generally Prejean v. West, 13 Vet. App. 444 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The 
June 2009 VA examiner stated with specificity that the 
Veteran's erectile dysfunction was the result of many factors 
such as smoking, drinking and dyslipidemia.  The examiner 
definitively stated that PTSD was less likely than not a 
cause or aggravation of the Veteran's erectile dysfunction 
and provided clear rationale in support of that conclusion.  
Thus, such opinion is found to be highly probative, as is the 
earlier 2007 opinion, for the same reasons.    

The Veteran's claim of entitlement to service connection for 
erectile dysfunction has also been considered on a direct 
basis.  Nonetheless, the requirements for service connection 
are not met in this regard either.  A review of the Veteran's 
service treatment records are absent for any complaints of 
erectile dysfunction from his pre-induction into service in 
November 1966 to his separation in May 1969.

The Veteran states he first reported erectile dysfunction in 
1969.  Again, he is competent to report observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in this case, to the extent that the Veteran is 
claiming continuous symptoms since service, his statements 
are not deemed credible.  Indeed, his statement that he first 
was treated for erectile dysfunction in 1969 is not 
documented in the record and, in fact, is contradicted by his 
own testimony upon VA examination in July 2002.  At that 
time, he clearly indicated that the first time he was unable 
to maintain an erection was after his kidney stone surgery in 
1977.  Therefore, due to significant inconsistencies in his 
testimony, continuity of symptoms has not been established by 
the Veteran's own statements.  Moreover, as already noted, 
continuity has also not been shown through the clinical 
record.  
Furthermore, there is no medical opinion on file linking the 
Veteran's erectile dysfunction with his active service.  
Indeed, neither VA examiner attributed the Veteran's erectile 
dysfunction to his period of service.

The Veteran himself believes that his hypertension and 
cardiovascular disease are related to service or to a 
service-connected disability.  However, the question of 
etiology in this case involves complex medical issues that 
the Veteran, as a layperson, is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the claim of entitlement to service connection for 
erectile dysfunction must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for cardiovascular disease 
is denied. 

Entitlement to service connection for erectile dysfunction is 
denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


